81 F.3d 160
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tanaka Lee BIRDO, Plaintiff-Appellant,v.Jack C. LEWIS;  Judy Morris;  Jimmy Carter;  Emmit Sparkman;Connie Taylor, Defendants-Appellees.
No. 95-5693.
United States Court of Appeals, Sixth Circuit.
March 21, 1996.

Before:  KEITH, NELSON and SILER, Circuit Judges.

ORDER

1
Tanaka Lee Birdo appeals a district court judgment dismissing his civil rights complaint filed under 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Birdo filed his complaint in the district court alleging that he was transferred from the Northpoint Training Center to the Luther Luckett Correctional Complex after he witnessed an altercation between the Chief Chaplain and the Muslim Imam at Northpoint.   Plaintiff alleged that his transfer:  (1) was in retaliation for his giving a statement and writing a letter to the warden about the altercation;  (2) took place within 30 days of a scheduled parole hearing in violation of prison policy;  and (3) resulted in his being denied parole.   Plaintiff sued the defendant prison officials in their individual capacities and sought declaratory relief and compensatory and punitive damages.   The magistrate judge recommended that plaintiff's complaint be dismissed, and plaintiff filed objections.   The district court adopted the magistrate judge's recommendation and dismissed the complaint.   Plaintiff filed a timely notice of appeal, and the district court granted plaintiff leave to proceed in forma pauperis on appeal.


3
This court accords de novo review to the dismissal of a complaint for failure to state a claim upon which relief can be granted.  Allard v. Weitzman (In re DeLorean Motor Co.), 991 F.2d 1236, 1239-40 (6th Cir.1993).   The court must construe the complaint in the light most favorable to the plaintiff, accept all factual allegations as true, and determine whether the plaintiff undoubtedly can prove no set of facts in support of his claims that would entitle him to relief.  Id. at 1240.   The plaintiff, however, must set forth more than mere conclusory allegations.  Ana Leon T. v. Federal Reserve Bank, 823 F.2d 928, 930 (6th Cir.), cert. denied, 484 U.S. 945 (1987).   Here, plaintiff failed to make sufficient factual allegations supporting his conclusory claims.


4
Accordingly, the judgment of the district court dismissing the complaint is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.